Oliver, Judge.
The protests enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed MAD by Examiner Michael A. D’Angelo on the invoices accompanying the entries covered by the protests listed in the Schedule A below, which Schedule A is made a part of this stipulation, -which were classified with duty at 21% ad valorem under Paragraph 1513, Tariff Act of 1930 as modified, T.D. 54108, consist of crap shooters in chief value of metal, battery operated and having as an essential feature an electrical element or device, chiefly used for the amusement of persons who are not children. (Note duty rate at 13%% ad valorem under Paragraph 353 of said Act when entered for consumption after June 5, 1951 and prior to July 1,1962, T.D. 52739, and the 12^% ad valorem rate under said Paragraph 353 when entered for consumption after June 30, 1962 and prior to July 1, 1963 — T.D. 55615 and T.D. 55649).
The protests in said schedule A are submitted for decision on this stipulation.
On the agreed facts we hold the articles in question, as hereinabove identified, to be properly dutiable at a rate of duty depending upon the date of entry under the provisions of paragraph 353 of the Tariff Act of 1930, as modified, as articles having as an essential feature an electrical element or device.
To the extent indicated, the protests are sustained and judgment will be rendered accordingly.